DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to orient the third surface and the second edge portion being higher than the first edge portion, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0180030 to Tetsuka et al 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wafer support member in claim 1, which is interpreted to be the electrostatic chuck 160. It is noted that the phrasing of a “wafer support member” is not found otherwise in the Specification and that the support for the “support member” is based on the concept of the wafer being supported on the electrostatic chuck.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al.
In regards to Claim 1, Tetsuka teaches a semiconductor processing apparatus Fig. 1, 2 comprising a chamber 1 including an interior wall 2a, 2b forming a space (interior of 1) where plasma is generated [0001-0039], the interior wall including a lower interior wall 2b (and up to the top surface of the wafer) where a wafer holding electrode/wafer support member 4 is disposed (the wafer holding electrode being an electrostatic chuck as it holds the wafer through static electricity [0051], i.e., an electrostatic chuck) and is configured to support the wafer 3, and an upper interior wall disposed higher than the lower interior wall (as 2a are above 2b), an upper member 14a provided in the chamber and disposed above the wafer supper member (as shown in Fig. 1); the upper member comprising a base (body of 14a) having a ring configuration (as the chamber has a substantially cylindrical sidewall [0029]), the base including a first surface facing inside of the ring configuration thereof, a second surface crossing the first surface, a third surface crossing the first surface, a first edge portion connecting the first surface and the second surface, and a second edge portion connecting the first surface and the third surface, the second edge portion being higher than the first edge portion, the base being included in the upper interior wall of the chamber; and the base further including a particle-resistant layer (coating as per [0040], [0036-0085]), covering the first surface (coating of [0040]), the second surface (coating of [0040] in addition with the coating formed by 14b), and the first edge portion (coating of [0040] in addition with the coating formed by covering the second surface with 14b), the particle-resistant layer 

    PNG
    media_image1.png
    438
    590
    media_image1.png
    Greyscale

Tetsuka does not expressly teach the coating is a polycrystalline ceramic. 
Furuse teaches a semiconductor manufacturing apparatus Fig. 1 comprising a chamber 100 comprising an upper interior wall and a lower interior wall, the upper 
Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element such as Y, Gf, Yb (Claims 1-2).
	Furuse teaches that the coating sections would allow for preventing abnormal electric discharge and suppresses wearing and splashing into the plasma and metallic contamination can be reduced [0057-0064].
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Tetsuka with the coating material of Furuse. One would be motivated to do so for the purpose of preventing abnormal electric discharge and suppress wearing of the base member. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the coating analogous to that of Tetsuke out of the coating material of polycrystalline ceramic with a rare earth element oxide to coat the interior of a semiconductor manufacturing apparatus liner, as taught by Furuse, it would be prima 
It is further noted that though the shape of Tetsuka in view of Furuse is not the exactly the same as the disclosed instant application, it a frustoconical liner, as is the claimed invention.  Even if the annotated drawings may not be the considered same as the instant Application’s figures by the Applicant, the Examiner notes that the claimed limitations to the shape are, and that a change of shape of the liner would be considered obvious. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of Tetsuka in view of Furuse that would tend to point toward the non-obviousness of freely selecting a frustoconical liner vs a cylindrical vs a ring.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
 The resulting apparatus, with a ring shaped base member in Tetsuka above the electrostatic chuck and with the selective coatings of Furuse would fulfill the limitations of Claim 1. 
In regards to Claims 2-3, Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element such as Y, Gf, Yb, as per the rejection of Claim 1 above.
In regards to Claim 9, Tetsuka teaches the thickness of the first particle resistant layer (i.e., the portion of 14b covering 14a above) is thinner than a thickness of the second particle resistant layer, as broadly recited, as in the coaxial and vertical 
In regards to Claim 10, Tetsuka teaches the first particle-resistant layer is denser than the second particle-resistant layer, as the presence of quartz in the flange of 14b in Tetsuka is implicitly less than a polycrystalline ceramic layer of yttria, as per the teachings of Furuse.
In regards to Claim 12, Tetsuka in view of Furuse teaches the particle resistant layer includes a third particle resistant layer 17 provided at the second edge portion, wherein a particle resistance of the third particle resistant layer is higher than the particle resistance as it is a plasma resistant material of quartz that is also spray coated with a protective film and not just film or just coating, Tetsuka [0057] and the rejection of Claim 1 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2008/0276865 to Nishimizu et al.
The teachings of Tetsuka in view of Furuse are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6, Tetsuka in view of Furuse do not expressly teach wherein an average crystallite size of the polycrystalline ceramic calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is not less than 
Nishimizu teaches that a polycrystalline ceramic coating 7 which has an average crystallite size of 20, 30, 50 nm or less and made of yttria ([0099], Claims 1-14), which creates a size of a fine particle that is smaller than particle contamination of 0.3 μm, such that it does not affect the quality of the substrates [0099] with an arithmetic average height, or arithmetical mean height, i.e., surface roughness of 0.03 μm [0168-0169, 0043-00263]. Nishimizu teaches that the particle size and thus structure of the coating is selected such that there is high plasma resistance and that the particle contamination can be reduced and that stable plasma resistance can be maintained [0099-0101].
It would be obvious to one of ordinary skill in the art, to have modified the yttria/ceramic coatings of Tetsuka in view of Furuse with the 30-50 nm crystallite sized ceramic coating with the surface roughness of 0.03 μm of Nishimizu. One would be motivated to do so to create a coating that has a high plasma resistance and reduce particle contamination. See MPEP 2143, Motivations A-E. 
Furthermore, as Furuse teaches that there can be two different coatings on the separate surfaces of the member, it would be obvious to one of ordinary skill in the art, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0180030 to Tetsuka et al in view of United States Patent Application No. 2008/0236744 to Furuse et al, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2010/0310785 to Sasakawa et al.
The teachings of Tetsuka in view of Furuse are relied upon as set forth in the above 103 rejection.
In regards to Claim 11, Tetsuka in view of Furuse does not expressly teach wherein a surface of the base where the particle-resistant layer is provided has an arithmetic average roughness Ra of 0.2 um or less.
Sasakawa teaches that the surfaces of a chamber 1 are blast processed to adjust the surface roughness of 0.1um-5 um, a range that overlaps the claimed roughness at 0.1 um which is less than 0.2um, the surface roughness being important for the anchoring effect that prevents a film for the chamber from detaching [0248-0258], such that the surface roughness of the surface to be coated is a result effective variable for preventing the film for the chamber from detaching.

The resulting apparatus fulfills the limitations of the claim. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 8926790 to Tetsuke which teaches a lining with a protective coating, United States Patent Application No. 2005/0136188 to Chang that teaches another lining with a structured coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716